DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2004/0143292 to Marino.
As to claim 1, Marino discloses a medical device for treating a target site (paragraph 2) comprising a frame (12, 16, 32, figure 1) having a proximal and distal ends, the frame comprising a proximal disc (16) at the proximal end, a distal disc (32) at the distal end, and a connecting segment (12) having a proximal end and a distal end connecting the proximal and distal discs (figure 1, 2, paragraph 20, 22, 23), each of the proximal and distal discs includes a respective plurality of prongs (28, 38, figure 1, 2), each of the proximal and distal discs having a maximum cross-sectional dimension larger than the connecting segment (figure 1, 2, 6, paragraph 1, the center section 12 is just the post which has a smaller cross section than the discs), and at least one biomaterial cover (18, 30), the biomaterial cover comprising an outer section (figure 1, paragraph 22,) and an inner section defining a cavity (within 20, figure 1, paragraph 22) therebetween, wherein at least one of the proximal and distal discs of the frame is positioned in the cavity (figure 1, paragraph 22, the fixation devices can be on the inner side of the sheets).
As to claims 2, 3, Marino discloses the frame comprises a shame-memory material, which comprises a metal including at least one of nitinol and a polymeric material (paragraph 30, 33).
As to claim 4, Marino discloses a proximal end of the connecting segment comprises a connecting member (14) configured to couple the medical device to a retrieval device (“forceps”) for retrieval of the medical device after the medical devices has been deployed at the target site (paragraph 40, 59).
As to claim 7, Marino discloses the at least one biocompatible cover is coupled to the at least one of the proximal and distal discs by one or more sutures (22)
As to claim 9, Marino discloses the at least one biomedical cover includes a plurality of pockets (figure 1) corresponding to the plurality of prongs (figure 1) of the at least one of the proximal and distal discs, each of the plurality of pockets formed by the one or more sutures (figure 1).
As to claim 10, Marino discloses the at least one biomaterial cover includes a proximal biomaterial cover (18) defining a first cavity (within 20, figure 1, paragraph 22), and a distal biomaterial cover (30) defining a second cavity (34, figure 2, paragraph 22), wherein the proximal disc is positioned within the first cavity and the distal disc is positioned within the second cavity (figure 1, 2, paragraph 22).
Claims 1-3, 6, 7, 10, 11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2005/0288706 to Widomski.
As to claim 1, Widomski discloses a medical device for treating a target site (paragraph 33) comprising a frame (10, 12a,b, figure 3a) having a proximal and distal ends, the frame comprising a proximal disc (the disc comprising 12b) at the proximal end, a distal disc (the disc comprising 12a) at the distal end, and a connecting segment (the segment between scaffolds 12a,b as seen in figure 3a,b) having a proximal end and a distal end connecting the proximal and distal discs (figure 3a,b), each of the proximal and distal discs includes a respective plurality of prongs (14, figure 3a,b, paragraph 35, 38), each of the proximal and distal discs having a maximum cross-sectional dimension larger than the connecting segment (figure 3a,b), and at least one biomaterial cover (12, paragraph 42,43), the biomaterial cover comprising an outer section (figure 3a,b, paragraph 38, exterior) and an inner section defining a cavity (figure 3a,b, paragraph 38) therebetween, wherein at least one of the proximal and distal discs of the frame is positioned in the cavity (figure 3a, paragraph 38, the structural members are adhered to the interior of the scaffold therefore, are positioned within the cavity).
As to claims 2, 3, Widomski discloses the frame comprises a shame-memory material, which comprises a metal including at least one of nitinol and a polymeric material (paragraph 39).
As to claim 6, Widomski discloses each of the plurality of prongs extends radially outward from the connecting segment and has a radius of curvature in a first direction defined between the connecting segment and a corresponding free end of the corresponding prong (figure 1a, paragraph 15, the channels can be spiral shaped which will read on the radius of curvature). 
As to claim 7, Widomski discloses the at least one biocompatible cover is coupled to the at least one of the proximal and distal discs by one or more sutures (paragraph 38, via being “stitched”).
As to claim 10, Widomski discloses the at least one biomaterial cover includes a proximal biomaterial cover (12a) defining a first cavity (within 12a, figure 3a), and a distal biomaterial cover (12b) defining a second cavity (within 12b, figure 3a), wherein the proximal disc is positioned within the first cavity and the distal disc is positioned within the second cavity (figure 3a, paragraph 38).
As to claim 11, Widomski discloses the proximal and distal biomaterial covers are coupled together (figure 3a,b, paragraph 35).
Claims 1-4, 7, 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2012/0071918 to Amin.
As to claim 1, Amin discloses a medical device for treating a target site (paragraph 16) comprising a frame (12a,b, 14a,b figure 6) having a proximal and distal ends, the frame comprising a proximal disc (18) at the proximal end, a distal disc (16) at the distal end, and a connecting segment (12c,14c as seen in figure 4) having a proximal end and a distal end connecting the proximal and distal discs (figure 4), each of the proximal and distal discs includes a respective plurality of prongs (12, 14, figure 2, 6), each of the proximal and distal discs having a maximum cross-sectional dimension larger than the connecting segment (figure4), and at least one biomaterial cover (24a,b, paragraph 42,43), the biomaterial cover comprising an outer section (figure 6, 18) and an inner section defining a cavity (figure 18, where the wires extend out of the covering 24b) therebetween, wherein at least one of the proximal and distal discs of the frame is positioned in the cavity (figure 18).
As to claims 2, 3, Amin discloses the frame comprises a shame-memory material, which comprises a metal including at least one of nitinol and a polymeric material (paragraph 93).
As to claim 4, Amin discloses a proximal end of the connecting segment comprises a connecting member (232) configured to couple the medical device to a retrieval device (134) for retrieval of the medical device after the medical devices has been deployed at the target site (paragraph 122).
As to claim 7, Amin discloses the at least one biocompatible cover is coupled to the at least one of the proximal and distal discs by one or more sutures (paragraph 101, via being “stitched”).
As to claim 10, Amin discloses the at least one biomaterial cover includes a proximal biomaterial cover (24b) defining a first cavity (within 24b, figure 18), and a distal biomaterial cover (24a) defining a second cavity (within 24a, figure 18), wherein the proximal disc is positioned within the first cavity and the distal disc is positioned within the second cavity (figure 18, paragraph 101).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0018414 to in view of Widomski in view of U.S. Patent 6,355,052 to Neuss.
As to claim 1, Widomski discloses a medical device for treating a target site (paragraph 11), comprising a frame (110, figure 3, 4a paragraph 107,114) having a proximal and distal ends, the frame comprising a distal disc (124) at the distal end, the discs includes a respective plurality of prongs (within channels 134, figure 4a), and at least one biomaterial cover (124), the biomaterial cover comprising an outer section (figure 3, 4a) and an inner section defining a cavity (136) therebetween, wherein at least one of the proximal and distal discs of the frame is positioned in the cavity (figure 4a, paragraph 114), but is silent about the device and frame having proximal and distal discs and a coupling member extending therebetween, the proximal and distal discs each having respective prongs. Widomski does disclose in other embodiments the device having proximal and distal discs (figure 33e).
Neuss teaches a similar device (device for closure, abstract) having a frame (1, figure 11a-c) comprising a proximal disc at the proximal end, a distal disc at the distal end (figure 9, the different discs can be applied to the embodiment with free ends of figure 11a-c), and a connecting segment (12c,14c) having a proximal end and a distal end connecting the proximal and distal discs (figure 1,9), each of the proximal and distal includes a respective plurality of prongs (1,1), each of the proximal and distal discs having a maximum cross-sectional dimension larger than the connecting segment (8, figure 1,9). Neuss teaches the frame allows the device to be secured have a better fit within the defect for ensuring a successful closure (col. 11 l. 7-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the frame with proximal and distal discs with a plurality of prongs of Neuss in the device of Widomski in order for aiding in adjusting the shape of the device during delivery and having a simplified effective retrieval mechanism.
As to claims 2, 3, with the device of Widomski and Neuss above, Widomski discloses the frame comprises a shame-memory material, which comprises a metal including at least one of nitinol and a polymeric material (paragraph 113).
As to claim 4, with the device of Widomski and Neuss above, Neuss teaches a proximal end of the connecting segment comprises a connecting member (25) configured to couple the medical device to a retrieval device (27) for retrieval of the medical device after the medical devices has been deployed at the target site (paragraph 122). Neuss teaches the recapture member and coupling member allows for a simplified effective retrieval mechanism (col 7 ll. 51-col. 8 ll. 12, col. 11 ll. 40-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the retrievable cable of Neuss in the device of Widomski in order for aiding in adjusting the shape of the device during delivery and having a simplified effective retrieval mechanism.
As to claim 5, with the device of Widomski and Neuss above, Neuss teaches the connecting member has a non-circular shape (hook) commentary to a shape of a docking cap on the retrieval device (figure 9, col. 7 ll. 64-col. 8 ll. 12)
As to claim 6, with the device of Widomski and Neuss above, Neuss teaches each of the plurality of prongs extends radially outward from the connecting segment and has a radius of curvature in a first direction defined between the connecting segment and a corresponding free end of the corresponding prong (figure 11c).
As to claim 10, with the device of Widomski and Neuss above, Widomski as modified by Neuss discloses the at least one biomaterial cover includes a proximal biomaterial cover defining a first cavity, and a distal biomaterial cover defining a second cavity, wherein the proximal disc is positioned within the first cavity and the distal disc is positioned within the second cavity. Widomski discloses that a cover will have a cavity based on the channels (paragraph 113) and the frame of the discs will be positioned within the channels. Neuss teaches that a device can comprise proximal and distal discs with proximal and distal biocompatible covers (col. 11 ll. 59-col. 12 ll. 4). Therefore Widomski as modified by Neuss will be able to read on the claim limitations. 
As to claim 12, Widomski discloses a retrieval system for recapturing a  medical device at a target site (paragraph 11), the retrieval system comprising a medical device comprising a frame (110, figure 3, 4a paragraph 107,114) having a proximal and distal ends, the frame comprising a distal disc (124) at the distal end, the discs includes a respective plurality of prongs (within channels 134, figure 4a), and at least one biomaterial cover (124), the biomaterial cover comprising an outer section (figure 3, 4a) and an inner section defining a cavity (136) therebetween, wherein at least one of the proximal and distal discs of the frame is positioned in the cavity (figure 4a, paragraph 114), a retrieval device comprising a retrieval catheter (400), and a coupling member (paragraph 111, the “releasable coupling” mechanism) configured to couple the medical device to the retrieval device for facilitating withdrawal of the frame from the at least one biomaterial cover after the medical device is fully deployed at the target site (paragraph 107,114) but is silent about the device and frame having proximal and distal discs and a coupling member extending therebetween, the proximal and distal discs each having respective prongs, and the retrieval catheter has a recapture cable within the retrieval catheter and translatable with respect to the retrieval catheter, and a coupling member configured to couple the medical device to the recapture cable for facilitating withdrawal of the frame from the at least one biomaterial cover after the medical device is fully deployed at the target site. Widomski does disclose in other embodiments the device having proximal and distal discs (figure 33e) as well as the removal and retrieval of the frame from the biocompatible cover (paragraph 107).
Neuss teaches a similar system (device for closure, abstract) having a frame (1, figure 11a-c) comprising a proximal disc at the proximal end, a distal disc at the distal end (figure 9, the different discs can be applied to the embodiment with free ends of figure 11a-c), and a connecting segment (12c,14c) having a proximal end and a distal end connecting the proximal and distal discs (figure 1,9), each of the proximal and distal includes a respective plurality of prongs (1,1), each of the proximal and distal discs having a maximum cross-sectional dimension larger than the connecting segment (8, figure 1,9), and a retrieval device comprising a recapture cable (27) within a retrieval catheter and translatable with respect to the retrieval catheter (28, figure 9), and a coupling member (25) configured to couple the medical device to the recapture cable (col 7 ll. 51-col. 8 ll. 12, col. 11 ll. 40-42). Neuss teaches the frame allows the device to be secured have a better fit within the defect for ensuring a successful closure (col. 11 l. 7-24). Neuss teaches the recapture member and coupling member allows for a simplified effective retrieval mechanism (col 7 ll. 51-col. 8 ll. 12, col. 11 ll. 40-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the frame with proximal and distal discs with a plurality of prongs and the retrievable cable of Neuss in the device of Widomski in order for aiding in adjusting the shape of the device during delivery and having a simplified effective retrieval mechanism.
As to claim 13, with the system of Widomski and Neuss above, Widomski disclose the distal end of the retrieval catheter comprises a docking cap (the end of the catheter, paragraph 107,11). Alternatively Neuss teaches the end of the catheter can read on a docking cap (27, figure 7).
As to claim 14, with the system of Widomski and Neuss above, Neuss further teaches the proximal end of the connecting segment of the medical devices comprises a connecting member, and wherein the docking cap has a non-circular shape complementary to a shape of the connecting member (figure 7, col 7 ll. 51-col. 8 ll. 12, a hook, or any of the non circular examples can rea don the claimed limitations).
As to claim 15, with the system of Widomski and Neuss above, Neuss further teaches the plurality of prongs extends radially outward from the connecting the segment and has a radius of curvature in first direction defined between the conceit segment and a corresponding free end of the corresponding portion (figure 11a-c).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0143292 to Marino in view of U.S. Patent Publication 2006/0122647 to Callaghan. 
As to claim 5, Marino discloses the device above but is silent about the connecting member has a non-circular shape complementary to a shape of docking cap on the retrieval device.
Callaghan teaches a similar device (occlusion device for physical anomalies) having a connecting member has a non-circular shape complementary to a shape of docking cap on the retrieval device (440, figure 27a,b, paragraph 112,113) for the purpose of using a known interlocking configuration that can allow a delivery device manipulate a medical device. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the connecting member and docking cap of Callaghan be a part of the retrieval device of Marino in order for using a known interlocking configuration that can allow a delivery device manipulate a medical device. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0071918 to Amin in view of U.S. Patent Publication 2006/0122647 to Callaghan. 
As to claim 5, Amin discloses the device above but is silent about the connecting member has a non-circular shape complementary to a shape of docking cap on the retrieval device.
Callaghan teaches a similar device (occlusion device for physical anomalies) having a connecting member has a non-circular shape complementary to a shape of docking cap on the retrieval device (440, figure 27a,b, paragraph 112,113) for the purpose of using a known interlocking configuration that can allow a delivery device manipulate a medical device. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the connecting member and docking cap of Callaghan be a part of the retrieval device of Amin in order for using a known interlocking configuration that can allow a delivery device manipulate a medical device. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0143292 to Marino in view of U.S. Patent Publication 2011/01884439 to Anderson. 
As to claim 6, Marino discloses the device above including the prongs having a free end (figure 1) but is silent about each of the plurality of prongs extends radially outward from the connecting segment and has a radius of curvature in a first direction defined between the connecting segment and the corresponding free end of the corresponding prong.
Anderson teaches a similar device (occlusion device for physical anomalies) having each of the plurality of prongs extends radially outward from the connecting segment and has a radius of curvature in a first direction defined between the connecting segment and a corresponding free end of the corresponding prong (paragraph 53, 54) for the purpose of optimizing the geometry of the prongs to provide superior structural integrity to the frame. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of prongs of Mario but curved as taught by Anderson in order for optimizing the geometry of the prongs to provide superior structural integrity to the frame. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0143292 to Marino in view of U.S. Patent Publication 2011/0295283 to Darois. 
As to claim 8, Marino discloses the device above but is silent about the one or more sutures comprise one or more bioabsorbable sutures. 
Darois teaches a similar device (medical device for treating a target site) having one or more bioabsorbable suture (40, paragraph 38) which attaches a biocompatible cover (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the sutures of Marino be bioabsorbable as taught by Darois since it has been held to be within the general skill of a worker in the art to select a known material based on the suitability of the intended use. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0288706 to Widomski in view of U.S. Patent Publication 2011/0295283 to Darois 
As to claim 8, Widomski discloses the device above but is silent about the one or more sutures comprise one or more bioabsorbable sutures. 
Darois teaches a similar device (medical device for treating a target site) having one or more bioabsorbable suture (40, paragraph 38) which attaches a biocompatible cover (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the sutures of Widomski be bioabsorbable as taught by Darois since it has been held to be within the general skill of a worker in the art to select a known material based on the suitability of the intended use. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0071918 to Amin in view of U.S. Patent Publication 2011/0295283 to Darois 
As to claim 8, Amin discloses the device above but is silent about the one or more sutures comprise one or more bioabsorbable sutures. 
Darois teaches a similar device (medical device for treating a target site) having one or more bioabsorbable suture (40, paragraph 38) which attaches a biocompatible cover (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the sutures of Amin be bioabsorbable as taught by Darois since it has been held to be within the general skill of a worker in the art to select a known material based on the suitability of the intended use. 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Publication 2013/0018414 to in view of Widomski in view of U.S. Patent 6,355,052 to Neuss and in view of U.S. Patent Publication 2006/0122647 to Callaghan
As to claim 16, with the system of Widomski and Neuss above, Neuss further teaches the recapture cable is configured to be rotated in a second direction opposite to the first direction to withdrawn the plurality of prongs for the biocompatible cover (col 7 ll. 51-col. 8 ll. 12). Neuss teaches the recapture mechanism can be structurally configured to apply a rotation, where the prongs of Neuss can be repositioned/collapsed/retrieved by a second rotation direction. 
If it would not be known to one of ordinary skill in the art at the time of the invention that the system of Widomski and Neuss would be to read on the first and second rotations, Callaghan teaches a similar system (system and delivery techniques for closure of physical anomalies, abstract) having a device with plurality of prongs (figure 2a-c, 5-7) having a radius of curvature in a first direction, and the prongs are configured to be rotated in a second direction opposite to the first direction to withdrawn the plurality of prongs (paragraph 71, 90, 94, 98, ) for the purpose of being able being able to deploy, adjust, and evaluate the placement of the for the positionings to be satisfactory. Callaghan teaches the device rotates as it expands, and the control wire can be rotated in both directions to manipulate the device. Callaghan teaches the device can be withdrawn and recovered by reversing the deployment steps. Therefore Callaghan does teach it is known that rotation can be applied to a device in a second direction that will help with retrieval of the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the rotation mechanism of Callaghan in the system of Widomski and Neuss in order for being able being able to deploy, adjust, and evaluate the placement of the for the positionings to be satisfactory
As to claim 17, Widomski discloses a method for recapturing a device frame deployed at a target site (paragraph 11), the method comprising locating an expanded medical device at the target site (paragraph 107), the medical device including a frame (110, figure 3, 4a paragraph 107,114) having a proximal and distal ends, the frame including a distal disc (124) at the distal end, the discs includes a respective plurality of prongs (within channels 134, figure 4a), and at least one biomaterial cover (124), the biomaterial cover comprising an outer section (figure 3, 4a) and an inner section defining a cavity (136) therebetween, wherein at least one of the proximal and distal discs of the frame is positioned in the cavity (figure 4a, paragraph 114), withdrawing the frame from the at least one biomaterial cover at the target site (paragraph 11, 107, 114)  but is silent about the device and frame having proximal and distal discs and a coupling member extending therebetween, the proximal and distal discs each having respective prongs, and coupling a cable to the medical device, rotating the cable to constrict the plurality of prongs of the frame. 
Neuss teaches a similar device and method (device for closure, abstract) having a frame (1, figure 11a-c) comprising a proximal disc at the proximal end, a distal disc at the distal end (figure 9, the different discs can be applied to the embodiment with free ends of figure 11a-c, and a connecting segment (12c,14c) having a proximal end and a distal end connecting the proximal and distal discs (figure 1,9), each of the proximal and distal includes a respective plurality of prongs (1,1), each of the proximal and distal discs having a maximum cross-sectional dimension larger than the connecting segment (8, figure 1,9), and coupling a cable (27) to the frame of the medical device, and rotating the cable to constrict the plurality of prongs of the frame (col 7 ll. 51-col. 8 ll. 12, the connecting mechanism will apply a rotation that will constrict the prongs). Neuss teaches the frame allows the device to be secured have a better fit within the defect for ensuring a successful closure (col. 11 l. 7-24). Neuss teaches the recapture member and coupling member allows for a simplified effective retrieval mechanism (col 7 ll. 51-col. 8 ll. 12, col. 11 ll. 40-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the frame with proximal and distal discs with a plurality of prongs and the retrievable cable and the coupling/rotating steps of Neuss, in the method of Widomski in order for aiding in adjusting the shape of the device during delivery and having a simplified effective retrieval mechanism.
If it would not be known to one of ordinary skill in the art at the time of the invention that Widomski and Neuss would be to read on the first and second rotations, Callaghan teaches a similar method (system and delivery techniques for closure of physical anomalies, abstract) having a device with plurality of prongs (figure 2a-c, 5-7), a delivery cable (246) and rotating the cable to constrict the plurality of prongs of the frame (paragraph 71, 90, 94, 98) for the purpose of being able being able to deploy, adjust, and evaluate the placement of the for the positionings to be satisfactory. Callaghan teaches the device rotates as it expands, and the control wire can be rotated in both directions to manipulate the device. Callaghan teaches the device can be withdrawn and recovered by reversing the deployment steps. Therefore Callaghan does teach it is known that rotation can be applied to a device in a second direction that will help with retrieval of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the rotating cable step of Callaghan in the method of Widomski and Neuss in order for being able being able to deploy, adjust, and evaluate the placement of the for the positionings to be satisfactory.
As to claim 18, with the method of Widomski, Neuss, and Callaghan above, Callaghan further teaches attaching a coupling member at a distal end of the cable to a connecting member at a proximal end of the frame (either 258/182, figure 1,9,12, or 412/410 figure 25a,b, or 422/428, 26a,b).
As to claim 19, with the method of Widomski, Neuss, and Callaghan above, Callaghan further teaches looping the coupling member around the connecting member (figure 25a-b, 26a,b,  the claw does form a loop around the ball/pin).
As to claim 20, with the method of Widomski and Neuss above, Neuss further teaches the recapture cable is configured to be rotated in a second direction opposite to the first direction to withdrawn the plurality of prongs for the biocompatible cover (col 7 ll. 51-col. 8 ll. 12). Neuss teaches the recapture mechanism can be structurally configured to apply a rotation, where the prongs of Neuss can be repositioned/collapsed/retrieved by a second rotation direction. Callaghan further teaches plurality of prongs (figure 2a-c, 5-7) having a radius of curvature in a first direction, and the prongs are configured to be rotated in a second direction opposite to the first direction to withdrawn the plurality of prongs (paragraph 71, 90, 94, 98). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,861,003 to Latson, U.S. Patent 5,904,703 to Gilson,  U.S. Patent 7,625,392 to Coleman, U.S. Patent 7,582,104 to Corcoran, U.S. Patent Publication 2003/0139819 to Beer, and U.S. Patent Publication 2006/0009800 to Christianson all disclose similar devices, systems, and methods capable of disclosing, rendering obvious, or providing evidence on the claims of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771